Case 1:14-cr-10228-DJC Document 58 Filed 04/12/21 Page 1of 3

Probl2B
(7493)

United States District Court
for the District of Massachusetts

Request for Modifying the Conditions or Term of Supervision
with Consent of the Offender

(Probation Form 49, Waiver of Hearing is Attached)

Name of Offender: Edward Alan Stone Jr Case Number: 0101 1:14CR10228
Name of Sentencing Judicial Officer: Honorable Denise J. Casper, U.S. District Judge

Date of Original Sentence: June 08, 2015

Original Offense: Three Counts of Bank Robbery in Violation of 18 U.S.C. § 2113(a)

Original Sentence: 80 months of custody followed by 36 months of supervised release

Type of Supervision: Term of Supervised Release Date Supervision Commenced: January 19, 2021

 

PETITIONING THE COURT

[ ]  Toextend the term of supervision for years, fora total termof years
[X] To modify the conditions of supervision as follows:

The defendant shall reside at Coolidge House for up to 6 months, or until the defendant can secure a residence
approved by the Probation Office. While at the Residential Re-Entry Center, the defendant shall observe the
rules of the facility.

CAUSE

On April 7, 2021, this officer was informed by the Hull Police Department that they responded to Mr. Stone’s
sister’s address where he was staying on April 6, 2021. At the time of their response, it was reported that Mr.
Stone was under the influence of alcohol and marijuana and was in a verbal argument with his sister. His sister
was concerned that he could become physical with her or her two-year-old child and contacted law
enforcement. Mr. Stone was directed to leave the residence and did so. This officer spoke to his sister who
denied the argument became physical or that either party was under the influence. The police report confirmed
that Mr. Stone was not under the influence, that there was no physical incident, and that Mr. Stone left the
residence willingly.

On April 7, 2021, this officer met with Mr. Stone who agreed to a referral to the Residential Reentry Center due
to ongoing difficulties at his sister’s residence. Mr. Stone also lacks alternative housing options. Mr. Stone
reports he will stay temporarily with a friend. Mr. Stone provided a drug test on this date. He admitted he
smoked marijuana two days prior. His drug test returned positive for marijuana.

Reviewed/Approved by: Respectfully submitted,
/s/ Gina P Affsa /s/ Jessica Turkington
Gina P Affsa by Jessica Turkington
Supervisory U.S. Probation Officer U.S. Probation Officer

Date: 4/7/2021

 
Case 1:14-cr-10228-DJC Document 58 Filed 04/12/21 Page 2 of 3

 

Prob 12B

 

-2-

 

 

Request for Modifying the
Conditions or Terms of Supervision
with Consent of the Offender

 

THE COURT ORDERS

[ ]
[ ]
[x]
[ ]

No Action
The Extension of Supervision as Noted Above

The Modification of Conditions as Noted Above
Other

Honorable Denise J. Casper,
U.S. District Judge

April 12, 2021
Date

 
Case 1:14-cr-10228-DJC Document 58 Filed 04/12/21 Page 3 of 3

PROB 49
(3/89)

United States District Court

For the District of | Massachusetts

Waiver of Hearing to Modify Conditions
of Probation/Supervised Release or Extend Term of Supervision

I, Edward Alan Stone Jr, Dkt No 0101 1:14CR10228-002001, have been advised and understand that
I do not have to agree to this proposed modification(s). | have been advised and understand that instead of signing
this form today, I can consult with an attorney and report back to the Probation Office within 48 hours as to how |
would like to proceed.

I have been advised and understand that I am entitled by law to a hearing and assistance of counsel before any
unfavorable change may be made in my Conditions of Probation and Supervised Release or my period of supervision
being extended. By “assistance of counsel,” I understand that I have the right to be represented at the hearing by
counsel of my own choosing if I am able to retain counsel. | also understand that I have the right to request the court
to appoint counsel to represent me at such a hearing at no cost to myself if | am not able to retain counsel of my own

choosing.

| hereby voluntarily waive my statutory right toa hearing and to assistance of counsel. I also agree to the
following modification of my Conditions of Probation and Supervised Release or to the proposed extension of my
term of supervision:

The defendant shall reside at Coolidge House for up to 6 months, or until the defendant can secure a residence
approved by the Probation Office. While at the Residential Re-Entry Center, the defendant shall observe the

rules of the facility.

   

 

 

ce
Witness anes af KS Signed Z, iy L_AF~O>
Ff (U.S. Pyptpiton Officer) ¢ Probaticker or Supervised Releasee)
4/7/2021

 

(Date)
